EXAMINER COMMENTS
Response to Amendment
The following is in reply to the applicants’ submission (e.g. After Final amendment, remarks, etc.) filed on May 25, 2022.  The After Final amendment has been entered and made of record.

Election/Restrictions
Upon further consideration by the examiner, the Election of Species requirement (dated April 30, 2021) has been withdrawn.  Each of Claims 1 and 13 have been amended and overcome the prior art for the reasons stated below.  However, each remain as a generic claim even with the clarification in the amendment.  Therefore, Claims 1 through 20 are pending.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.
In the previous office action, the method of Presby was modified in view of Hakimi, to disclose a pump fiber (12 or 14 in Fig. 1 of Presby).  However, only an end, or end surface, of the core of the fiber (12 or 14) is cladding free.  Cladding (20) covers the entire longitudinal portion of the core.  Therefore, the core of the pump fiber of the modified Presby method does not include a longitudinal portion that is not covered by the cladding, or that any longitudinal portion of the core is cladding-free [as required at lines 6-7 of Claim 1 and lines 9-10 of Claim 13].  Moreover, it would not be obvious to modify Presby by having a longitudinal portion of the core of the pump fiber be cladding-free, because to do so would destroy the manufacturing method of Presby as the intent is to have the longitudinal portion of the core be covered with cladding.
Accordingly, Claims 1 through 20 have been allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to A. DEXTER TUGBANG whose telephone number is (571)272-4570. The examiner can normally be reached Mon - Fri 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A. DEXTER TUGBANG/Primary Examiner
Art Unit 2896